In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00802-CR
____________

RALPH TYLER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause No. 1011097



 
MEMORANDUM  OPINION
               Appellant, Ralph Tyler, pleaded guilty to the offense of aggravated sexual
assault of a child and, in accordance with the plea bargain agreement with the State,
the trial court sentenced appellant to confinement for 23 years.
  Appellant filed a
timely pro se notice of appeal.  We dismiss for lack of jurisdiction.
               After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  No written pretrial motions
were ruled on by the trial court, nor did the trial court give its permission for
appellant to appeal.  We conclude that the certification  of the right of appeal filed by
the trial court is supported by the record and that appellant has no right of appeal due
to the agreed plea bargains. Tex. R. App. P. 25.2(a).  Accordingly, we must dismiss
the appeal “without further action.” Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.
App. 2006).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
               Any pending motions are denied as moot.
PER CURIAM
 
Panel consists of Justices Taft, Hanks, and Higley
 
Do not publish. Tex. R. App. P. 47.2(b).